Title: To Alexander Hamilton from Medad Mitchell, [9 February 1792]
From: Mitchell, Medad
To: Hamilton, Alexander



Sir
[Philadelphia, February 9, 1792]

Having been Employed in the Illinois Country last Autumn, beg leave to lay before You some information which I acquaired relative to the commerce of that Country. Perhaps it woud be Nessesary first to give you some Idea of the Number of Inhabitants of several places, since they differ very materialy from the account given by Hutchens description of that country. I shall begin with St Louis on the Spanish Side—it contains about 300 good stone houses—has a small garison—a strong Castle, and a tolerable wall nearly round the Town. The no. of the Militia is computed at 500—it is one of finest inland towns I ever saw. The Situation is delightful—it is nine miles below the confluence of the Missouri & Missisippi—St Genevieve is 60 Miles below St Louis is an inconsiderable Town only famous for its Salt Works—Kaskaskias opposite St Genevieve, it contains about 80 stone buildings and a small Church—about one hundred men and a Large Proportion of Negroes. St Phillips is of little consequence at present. Fort Chartres has been declining—very few inhabitants. Cahokia is a fine Town it is Situated 3 Miles below St Louis on the opposite Side, it contains 100 Stone houses about the same no. of Inhabitants capable of Bearing arms. Belle Fountaine lies 26 Miles from the Mississippie East from Cahokia—it is composed of Americans, about 30 Families.
The commerce of this Country is immense, when we consider the no. of Inhabitants. It is the opinion of Mr. John Edgar at Kaskaskias, that the consumtion of English property alone amounts to 250,000£ annually. The Missouri is navigated near 1200 Miles among various Tribes of Savages—it employs annually from 50 to 100 boats. The whole of the Mississippi from the Natches to its source is supply’d by Canadaian Merchts. Ouiscansing & Illinois Rivers are at this moment have an immense quantity of British merchandize on their Banks. The Traders were impressed with the Idea that St Clair’s arms were Terrible. They in consequence of it, pushed Large quantities of goods on the Illinois to Supply those who might retreat there from the fury of the incensed eagle. When we consider the vast No. of Savages on the Banks of those great Rivers, that are supply’d from canada and the baneful influence they never fail to gain, wherever they are permited to have a commercial intercourse—I think every man interested for his country would wish to put a check to their progress, and turn the channel of commerce, trifling as it may appear, to the advantage of the Revenue of the U⟨nited S⟩ or at least to the citizens of America. I shall next endeavour to show you the method which I beg leave to propose for putting an effectual stop to a contraband trade between canada and the Missisisppi River—as there is only two places by which they can possibly advance into that country—one by the Illinois & the other by the Ouiscansing both have 12 Miles Land cariage, an armed boat in each with a small tender to run in Shallow water woud in my opinion be a sufficient force to put a final Stop to British Influence in that part of America. Michlamachina a flourishing Town at the head of Lake Michigan must be intirely ruined—and shoud a town be erected at the mouth of Illinois, no doubt woud transfer their property to it.
The Boats that will be Nessesary to answer every purpose for succeeding in an enterprize of the Kind I Lay before You. must be light Keel Boats manned with 18 men & 16 oars—plenty of canvass—two ⟨br⟩ass swivels—a few Blunderbusses—and each man a rifle. There must be a cover made for the Men to row under bullet proof—the men must be chosen among the best—aproved courage & Fidelity. Such men can be had for 8 Dollars ⅌ Month. A small light rowing Skiff with four oars & a cockswain to run in Shallow water where a Large boat cant swim. A man must be acquainted with inland navigation to be capable of traversing the Mississippi—it is a very dangerous River to those not acquainted with it. There must be a block house built on an Island in each river to prevent being cut off or Surprized. I hope Sir that You’l not be offended at the bold Language which I make use of. I would only wish to be understood as humbly offering my opinion to the first character in America, from whose benevolence many have experienced the smiles of Fortune, That you may Long live To enjoy the confidence of Your country is   the Sincere Wish of Your   humble Servt.
M Mitch⟨ell⟩
Alexr. Hamilton Esqr.Secretary of the Treasury.
PhiladelphiaFeby 9th 1792.
NB all dry goods consumed in Illinois country are at present brot from canada the expence of a voyge (being 3 Months) and from New Orleans to St Louis is very considerable and are as high at New Orleans as at Ft Pitt.
